Exhibit 8 List of Subsidiaries LIST OF SUBSIDIARIES Company Name Jurisdiction of Incorporation Lumenis Holdings Inc. Delaware Lumenis Inc. Massachusetts Lumenis (Mexico) SA de CV Mexico Lumenis do Brasil Produtos Medicos Ltda. Brazil Lumenis (Germany) GmbH Germany Lumenis (Italy) SRL Italy Lumenis (UK) Limited England and Wales Lumenis Holdings (Holland) BV Netherlands Lumenis (France) SARL France Lumenis (HK) Ltd. Hong Kong Lumenis (Asia Pacific) Ltd. Hong Kong Lumenis Japan Co. Ltd. Japan Ke Yi Ren Medical Laser Equipment Trading (Beijing) Co. Ltd. (also known as Lumenis Medical Laser Equipment Trading (Beijing) Co. Ltd.) China Wuhan Sharplan Chutian Medical Laser Manufacturing Ltd. China Lumenis India Private Ltd. India Lumenis (Australia) Pty. Ltd. Australia Lumenis (Singapore) Pte. Ltd. Singapore Lumenis Korea Corporation Republic of Korea All active subsidiaries of the Registrant carry on business under the name of “Lumenis”.
